Citation Nr: 1107463	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-26 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a right leg 
disability. 

2.  Entitlement to service connection for a right leg disability.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from 
August 1983 to December 1983.  The Veteran's DD Form 214 reflects 
a discharge with uncharacterized service at separation.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2009 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO), which 
denied the benefit sought on appeal. The Veteran timely appealed 
that decision, and the case was referred to the Board for 
appellate review. 

The issue of entitlement to service connection for a right knee 
condition is discussed in the REMAND below.


FINDINGS OF FACT

1.  In an April 2002 rating decision, the RO denied the Veteran's 
request to reopen his claim of entitlement to service connection 
for a right leg disability, and the Veteran did not file a Notice 
of Disagreement (NOD) with this decision.

2.  The evidence received since the April 2002 rating decision is 
neither cumulative nor redundant, relates to unestablished facts 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim for service connection 
for a right leg disability.




CONCLUSIONS OF LAW

1.  The April 2002 rating decision denying the Veteran's request 
to reopen his claim of entitlement to service connection for a 
right leg disability is final.  38 U.S.C.A. §§ 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

2.  New and material evidence has been received sufficient to 
reopen the claim of service connection for a right leg 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's petition to reopen the previously disallowed claim 
for service connection for a right leg disability has been 
granted, as discussed below.  As such, the Board finds that any 
error related to the Veterans Claims Assistance Act (VCAA) on 
that petition to reopen is moot.  See 38 U.S.C. §§ 5103, 5103A 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Accordingly, the Board may 
proceed with a decision on the Veteran's petition to reopen.

In general, decisions of the RO and the Board that are not 
appealed in the prescribed time period are final.  38 U.S.C.A. §§ 
7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 
(2010).  The claimant must present new and material evidence to 
reopen a finally denied claim.  38 U.S.C.A. § 5108 (West 2002).  
"New" evidence is existing evidence not previously submitted to 
agency decision makers.  "Material" evidence is existing 
evidence, by itself or when considered with previous evidence of 
record, that relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and it must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156 (2010); see also Bostain v. West, 11 
Vet. App. 124 (1998) (noting that lay testimony that is 
cumulative of previous contentions considered by the decision 
maker at time of prior final disallowance of the claim is not new 
evidence); Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the basis 
that there was no new and material evidence to reopen the claim 
since a prior final disallowance.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  For the purpose of reopening a claim, the 
credibility of newly submitted evidence is generally presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (noting that 
when determining whether evidence is new and material, the 
credibility of newly presented evidence is to be presumed unless 
the evidence is inherently incredible or beyond the competence of 
a witness.)  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  VA may then 
proceed to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the veteran in developing the facts necessary for his 
claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 
(1999); but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the 
concept of a well-grounded claim).

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R.        § 3.303(a) 
(2010).  In order to establish service connection for the 
Veteran's claimed disorders on a direct basis, there must be 
evidence of (1) a current disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the instant case, the Veteran's claim of entitlement to 
service connection for a right leg disability was first denied in 
an August 1987 rating decision.  The evidence under consideration 
at the time of the rating consisted of the Veteran's service 
treatment records.  The claim was denied because the evidence 
showed that the Veteran's right leg disability existed before 
service, it was not aggravated by service, and that right thigh 
complaints were temporary without permanent disability.  The 
Veteran did not file a NOD, and the decision became final.  See 
38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1987).

Since the time of that denial, the Veteran has filed two 
additional claims to reopen his claim of entitlement to service 
connection for a right leg disability.  An April 2002 rating 
decision declined to reopen the Veteran's claim, finding that the 
additional evidence of record only confirmed that the Veteran had 
right leg surgery before service, and that he consistently 
complained of right leg pain.  The evidence of record added since 
the August 1987 rating decision included private medical 
treatment reports from Dr. M.D. from the period August 1993 to 
September 2001.  Specifically, in a June 2001 report, Dr. M.D. 
noted that the Veteran "had tight hamstring muscles for years.  
His legs hurt constantly, even to touch," and she suspected the 
Veteran's condition was due to "years of poor health and being 
out of shape."  A July 2001 letter from Dr. J.S. to Dr. M.D. 
indicated that the Veteran had "multiple joint and muscle pain 
and had a right hamstring injury in 1986, in the Army."  The 
Veteran was informed of this decision but did not file a NOD, and 
the April 2002 rating decision became final.  See 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

The Veteran made a second request to reopen his claim in August 
2008.  In a January 2009 rating decision, the RO declined to 
reopen the Veteran's claim because the additional evidence 
submitted did not show that the Veteran's right hamstring 
problems were incurred in or caused by medical service.  Evidence 
received since the April 2002 final denial included a September 
2008 letter from Dr. S.H., the Veteran's private physician, who 
stated that the Veteran's hamstring problem was most likely 
caused by injury while in military service because the Veteran 
consistently attributed an injury to his right leg to military 
service over the course of 20 years.  Dr. S.H. submitted an 
additional letter in July 2009 consistent with the September 2008 
letter, noting the Veteran "has consistently complained of right 
lower extremity pain and weakness [that] he attributes to a 
military injury."  Treatment records from Dr. S.H. and Dr. M.D. 
were also added to the record, which indicate that the Veteran 
complained of chronic pain in his right leg on numerous occasions 
between December 2001 and July 2008.  In February 2005, the 
Veteran noted to Dr. S.H. that he had radiating pain in his leg, 
and that he first noted the pain when he pulled his hamstring 
during basic training.  In February 2005, Dr. S.H. diagnosed the 
Veteran with right sciatic inflammation.  Dr. S.H. further noted 
in April 2007 that the Veteran's hamstring condition had been a 
chronic problem for years.  The Veteran filed a timely NOD in 
April 2009, and the Veteran was provided with a Statement of the 
Case in May 2009 and a Supplemental Statement of the Case in July 
2009.  The Veteran filed a timely substantive appeal in July 
2009.

In the instant case, the Board must determine if new and material 
evidence has been submitted since the time of the April 2002 
final decision.  See 38 U.S.C.A. § 5108 (West 2002).  The Board 
notes that evidence submitted since the April 2002 final decision 
is new because it has not been previously reviewed.  The Board 
also finds this evidence, particularly the September 2008 
etiological opinion of Dr. S.H., to be material, because it 
relates to an unestablished fact necessary to substantiate the 
Veteran's claim: that the Veteran has a right leg disability that 
is related to his active duty military service.  The credibility 
of the newly submitted evidence is presumed in determining 
whether or not to reopen a claim.  See Justus v. Principi, 3 Vet. 
App. 510 (1992).  Thus, this evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a) (2010).  

In short, the Board finds that the evidence received since the 
last prior denial in April 2002 relates to an unestablished fact 
necessary to substantiate the claim, is not cumulative or 
redundant of the evidence of record at the time of the April 2002 
denial, and it raises a reasonable possibility of substantiating 
the claim.  Accordingly, new and material evidence has been 
received pursuant to 38 C.F.R.    § 3.156(a), and the Veteran's 
claim is reopened.


ORDER

The claim for service connection for a right leg disability is 
reopened, and the appeal is allowed to this extent.


REMAND

Having reopened the Veteran's claim for service connection for a 
right leg disability, the Board must now determine whether the 
reopened claim may be granted on the merits.  The Board finds 
that further development of the record is needed before it may 
appropriately consider the reopened claim.

The Veteran asserts that he sustained an injury to his right leg 
in-service while running in basic training.  The record 
demonstrates that the Veteran has sought medical treatment on a 
number of occasions for a chronic right leg disability, and his 
private physician has opined that the Veteran's right leg 
disability was most likely caused by an injury while in military 
service.

VA must provide an examination when there is evidence of (1) a 
current disability, (2) an in-service event, injury, or disease, 
(3) some indication that the claimed disability may be associated 
with the established event, injury, or disease, and (4) 
insufficient competent evidence of record for VA to make a 
decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In 
the instant case, the record contains evidence of a current 
disability, the Veteran contends that an in-service event led to 
his current right leg disability, and a private physician has 
proposed an etiological link between the Veteran's leg disability 
and his military service.  Accordingly, this case must be 
remanded to the RO for a medical examination addressing whether 
the Veteran has a right leg disability and, if so, whether such 
disability is related to service.

Accordingly, the case is REMANDED for the following actions:

1. The RO or AMC should schedule the 
Veteran for a VA medical examination to 
determine the nature and etiology of any 
current right leg disability.   The claims 
folder and a copy of this REMAND should be 
provided to the examiner for review in 
conjunction with this examination.  

The examiner should identify any currently 
manifested right leg disability.  For each 
disability identified the examiner should 
address the following questions:

a)  Did the disability clearly and 
unmistakably exist prior to the 
Veteran's entry into active service?

b)  For each disability that clearly 
and unmistakably existed prior to 
entry into active service, is there a 
50 percent or better probability 
disability permanently increased in 
severity during service and if so was 
the increase in severity during 
service clearly and unmistakably due 
to the natural progression of the 
disability?

c)  For each disability that did not 
clearly and unmistakably exist prior 
to service, is it at least as likely 
as not (i.e. 50 percent or greater 
probability) that the disability is 
related to his active duty military 
service, including the Veteran's 
reported injury to his leg while 
running during basic training.

For the purpose of rendering a decision 
regarding the etiology of any right leg 
disability, the phrase "more likely than 
not" means a likelihood of greater than 50 
percent, "at least as likely as not" means 
a likelihood of 50 percent, and "less 
likely than not" or "unlikely" means a 
likelihood of less than 50 percent.

The Board notes that the term "at least as 
likely as not" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.

The VA examiner is requested to provide a 
thorough rationale for any opinion 
provided, as a matter of medical 
probability, based on the examiner's 
clinical experience, medical expertise, 
established medical principles, and the 
evidence of record.  References should be 
made to pertinent documents of record, as 
necessary.  The examiner should review the 
claims folder before examining the Veteran 
and this fact should be noted in the 
accompanying medical report.

2.  Thereafter, the RO should readjudicate 
the claim of service connection for a right 
leg disability.  If any benefit sought is 
not granted, issue a supplemental statement 
of the case and afford the Veteran and his 
representative an appropriate opportunity 
to respond.  The case should be returned to 
the Board, as warranted.

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case.  The consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  The REMAND portion of this 
decision is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2010).





 Department of Veterans Affairs


